DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Status of the Claims
The Claims filed on 07/20/2021 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 7, 8, 15 and 17 are amended. This Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.


Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2019/0379615 A1) in view of Monegan et al. (US 2016/0371703 A1) further in view of Boss et al. (US 2020/0228452 A1).
	Regarding Claim 1, Karp teaches the limitations of Claim 1 which states
	one or more computer-readable memories storing program instructions (Karp: Para 0124 via embodiment description); and
	one or more processors configured to execute the program instructions to cause the system to perform operations comprising (Karp: Para 0021 via system description):
	monitoring, by a server, activity associated with a user of a service provider, the activity comprising: a user access of a document on a user device, an amount of time spent by the user viewing a specified content displayed on the user device, a number of failed user login attempts, or a failed user transaction (Karp: Para 0086-0088 via method 400 begins at step 402. At step 402, user may perform one or more activities associated with a user account on client device 102. For example, user may navigate one or more web pages associated with the user's account. In some embodiments, one or more activities may correspond to one or more of payment of an account, transferring of funds, navigation to a customer service chatbot, a search of previous transactions, a line of credit application, a loan application, a change of personal identification information, and the like; At step 404, organization computing system 106 may monitor one or more activities of the user. For example, prediction device 115 may monitor one or more streams of user activity. In some embodiments, prediction device 115 may monitor one or more streams of user activity while the user is accessing the user's account. In some 
	However, Karp does not explicitly disclose the limitation of Claim 1 which states detecting, by the server based on the monitoring, that the user requires assistance.
	Monegan though, with the teachings of Karp, teaches of
	detecting, by the server based on the monitoring, that the user requires assistance (Monegan: Para 0055 via FIG. 4B depicts a simplified representation 450 of a user interface 452 showing intimation 454 displayed to a customer for illustrating a provisioning of a channel closure experience, in accordance with an embodiment of the invention. In an illustrative example, the customer (not shown in FIG. 4B) may have accessed an enterprise Website 456, i.e. a Web channel, to check delivery status of a product shipment. The customer may have problem loading the relevant Web page on the enterprise Website 456 on account of slow speed of the connecting network. In such a scenario, the apparatus 200 having detected a current value of the communication quality metric to be below a preset threshold value, may determine the need to transition the interaction to another interaction channel, such as a voice channel. The apparatus 200 may be caused to display the intimation 454, i.e. a textual prompt stating for example, “We see you have trouble checking the status of your shipment. Our agent will call you on your 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp with the teachings of Monegan in order to have detecting, by the server based on the monitoring, that the user requires assistance. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Further, the combination of Karp/Monegan teaches the limitations of Claim 1 which state
	in response to the detecting that the user requires assistance, determining, by the server, a predicted user intent associated with the user based on the monitoring (Karp: Para 0078, 0087-0088 via prediction model and prediction device; At step 406, organization computing system 106 may input the one or more streams of user activity into prediction model 268. For example, prediction device 115 may input the one or more streams of user activity into prediction model 268 to generate an anticipated user action);
	determining, by the server that a first communication channel corresponds to the determined predicted user intent (Karp: Para 0089, 0099 via determination of an anticipated user action and output from prediction model; At step 408, organization computing system 106 may determine an anticipated user action based on the one or more streams of user activity; organization computing system 106 may generate a first event to be placed in event queue 218. For example, 
	causing, by the server, a communication to be initiated with the user utilizing the first communication channel (Karp: Para 0090 via implementing the proposed solution based on the output from the prediction device, ex calling the user);
	determining, by the server and after the communication has been initiated utilizing the first communication channel, a user- initiated intent based on analyzing input received from the user, wherein the determining the user-initiated intent is performed separately from the determining the predicted user intent (Karp: Para 0095, 0101-0119, 0123 via a chat session may be initiated with the customer via an email from organization computing system 106 to client device 102. For example, a user or customer may receive the anticipated message via an email that includes one or more predefined hyperlinks that are actionable by the user, as similarly described in U.S. patent application Ser. No. 15/987,157 filed May 23, 2018, titled “Method and System of Converting Email Message to AI Chat,” the entirety of the contents of which are expressly incorporated herein. Selection of one or more hyperlinks may initiate a dialogue with a virtual assistant via an SMS channel. In some embodiments, where the user or customer may not yet have consented to communicate with text or may not otherwise be enrolled or registered to communication with an assistant via an SMS channel, the email transmitted to user with the one or more hyperlinks included therein includes a request, consent or authorization to enable the organization to contact or interact with the user via 
	in response to determining the user-initiated intent, determining, by the server, if the user-initiated intent corresponds to the predicted user intent (Karp: Para 0099-0100, 0109-0111 via receiving prompts and responses from the client device based on messages sent to client device; organization computing system 106 may generate a first event to be placed in event queue 218. For example, prediction device 115 may generate a first event by inputting the one or more streams of user activity into prediction model 268 to determine an anticipated user action based on the user activity. Based on output from prediction model 268, prediction device 115 may anticipate a user action. Additionally, prediction device 115 may specify the communication channel in which the anticipated user action is most likely to occur. For example, prediction device 115 may determine that the 

	Boss though, with the teachings of Karp/Monegan, teaches of
	in response to determining that the user-initiated intent does not correspond to the predicted user intent, determining, by the server, that a second communication channel corresponds to the user-initiated intent, the second communication channel being different from the first communication channel (Boss: Para 0039, 0042 via communication channel engine and user satisfaction level; the communication channel engine 130 determines whether or not the user satisfaction level with the current communication channel in the communication channel model 140 selected from block 230 meets a predefined threshold for user satisfaction with communication channels in the cognitive communication adaptation service. The communication channel engine 130 determines the user satisfaction level by monitoring the user 101 while the user 101 continues the current activity, or by assessing as an element of the user response in block 220; the communication channel engine 130 can take another adaptive action of displaying text for the incoming voice data to the user 101 on the user device 103 such that the user 101 receives the message from the other user intact without being disturbed by the background noise).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp/Monegan with the 
	In addition, the combination of Karp/Monegan/Boss teaches the limitation of Claim 1 which states
	in response to determining that the second communication channel corresponds to the user-initiated intent, transmitting, by the server, a notification to the user device via the first communication channel, the notification including a selectable element, the notification further including information corresponding to the predicted user intent (Karp: Para 0093-0095 via At step 416, client device 102 may receive the anticipated message from organization computing system 106. In some embodiments, in which the anticipated message is transmitted via a Channel 1 communication channel, client device 102 may receive a phone call from a live operator. In some embodiments, in which the anticipated message is transmitted via a Channel 2 communication channel, client device 102 may receive a phone call from an AI-based customer service channel. In some embodiments, in which the anticipated message is transmitted via a Channel 3 communication channel, client device 102 may receive the anticipated message via email via application 120, text message via SMS agent 122, push notification via application 120, and the like. In 
	detecting, by the server, a user selection of the selectable element (Karp: Para 0095 via In some embodiments, a chat session may be initiated with the customer via an email from organization computing system 106 to client device 102. For example, a user or customer may receive the anticipated message via an email that includes one or more predefined hyperlinks that are actionable by the user, as similarly described in U.S. patent application Ser. No. 15/987,157 filed May 23, 2018, titled “Method and System of Converting Email Message to AI Chat,” the entirety of the contents of which are expressly incorporated herein. Selection of one or more hyperlinks may initiate a dialogue with a virtual assistant via an SMS channel. In some embodiments, where the user or customer may not yet have consented to communicate with text or may not otherwise be enrolled or registered to communication with an assistant via an SMS channel, the email transmitted to user with the one or more hyperlinks included therein includes a request, consent or authorization to enable the organization to contact or interact with the user via text message. For example, the email transmitted to the user may include a statement that selecting one of the hyperlinks corresponds to the user implicitly granting organization computing system 106 authorization to contact user via text message).
	causing, by the server in response to the detecting of the user selection of the selectable element (Karp: Para 0095 via Selection of one or more hyperlinks 
	Regarding Claim 2, the combination Karp/Monegan/Boss teaches the limitation of Claim 2 which states
	wherein the document comprises a frequently asked questions (FAQ) document (Karp: Para 0086 via For example, user may navigate one or more web pages associated with the user's account. In some embodiments, one or more activities may correspond to one or more of payment of an account, transferring of funds, navigation to a customer service chatbot, a search of previous transactions, a line of credit application, a loan application, a change of personal identification information, and the like). Furthermore, “a frequently asked questions (FAQ) document” is non-functional descriptive language and carries no patentable weight.
	Regarding Claim 7, the combination of Karp/Boss teaches the limitation of Claim 7 which states
	wherein the causing the communication to be initiated with the user utilizing the first communication channel includes transmitting a notification to the user that includes a selectable element that, when selected, initiates a communication 
	Regarding Claim 8, it is analogous to Claim 1 and is rejected for the same reasons (Karp: Para 0124).
	Regarding Claim 9, it is analogous to Claim 2 and is rejected for the same reasons.
	Regarding Claim 14, the combination of Karp/Monegan/Boss teaches the limitation of Claim 14 which states
	wherein the first communication channel or the second communication channel comprises email, text message, a phone call, an IVR call, or a chat session. (Karp: Para 0089 via phone call [channel 1 communication]).
Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2019/0379615 A1) in view of Monegan et al. (US 2016/0371703 A1).
	Regarding Claim 15, Karp teaches the limitations of Claim 15 which state
	monitoring, by a computer system, activity associated with a user of a service provider, the activity comprising: a user access of a document on a user device, an amount of time spent by the user viewing a specified content displayed on the user device, a number of failed user login attempts, or a failed user transaction (Karp: Para 0086-0088 via method 400 begins at step 402. At step 402, user may perform one or more activities associated with a user account on client device 102. For example, user may navigate one or more web pages associated with the user's account. In some embodiments, one or more activities 
	However, Karp does not explicitly disclose the limitation of Claim 15 which states determining, by the computer system based on the monitoring, that the user requires assistance.
	Monegan though, with the teachings of Karp, teaches of
	determining, by the computer system based on the monitoring, that the user requires assistance (Monegan: Para 0055 via FIG. 4B depicts a simplified representation 450 of a user interface 452 showing intimation 454 displayed to a customer for illustrating a provisioning of a channel closure experience, in accordance with an embodiment of the invention. In an illustrative example, the customer (not shown in FIG. 4B) may have accessed an enterprise Website 456, i.e. a Web channel, to check delivery status of a product shipment. The customer may have problem loading the relevant Web page on the enterprise Website 456 on 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp with the teachings of Monegan in order to have determining, by the computer system based on the monitoring, that the user requires assistance. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Further, the combination of Karp/Monegan teaches the limitations of Claim 1 which state
	predicting, by the computer system, a predicted user intent associated with the user based on the monitoring (Karp: Para 0078, 0087-0088 via prediction model and prediction device; At step 406, organization computing system 106 may input the one or more streams of user activity into prediction model 268. For example, prediction device 115 may input the one or more streams of user activity into prediction model 268 to generate an anticipated user action);

	causing, by the computer system, a communication to be initiated with the user utilizing the first communication channel (Karp: Para 0090 via implementing the proposed solution based on the output from the prediction device, ex calling the user);
	predicting, by the computer system and after the communication has been initiated utilizing the first communication channel, a user- initiated intent based on analyzing input received from the user, wherein the predicting the user-initiated intent is performed separately from the determining the predicted user intent (Karp: Para 0095, 0101-0119, 0123 via a chat session may be initiated with the customer via an email from organization computing system 106 to client device 102. For example, a user or customer may receive the anticipated message via an email that includes one or more predefined hyperlinks that are actionable by the user, as similarly described in U.S. patent application Ser. No. 15/987,157 filed May 23, 2018, titled “Method and System of Converting Email Message to AI Chat,” the 
	in response to determining the user-initiated intent, determining, by the computer system, if the predicted user-initiated intent corresponds to the predicted user intent (Karp: Para 0099-0100, 0109-0111 via receiving prompts and responses from the client device based on messages sent to client device; 
	in response to determining that the user-initiated intent does not correspond to the predicted user intent, transmitting, by the computer system, a notification to the user device via the first communication channel, the notification including a selectable element, the notification further including information corresponding to the predicted user intent; (Karp: Para 0093-0095 via At step 416, client device 102 may receive the anticipated message from organization computing system 106. In some embodiments, in which the anticipated message is transmitted via a Channel 1 communication channel, client device 102 may receive a phone call from a live operator. In some embodiments, in which the anticipated message is transmitted via a Channel 2 communication channel, client device 102 may receive a phone call from an AI-based customer service channel. In some embodiments, in which the anticipated message is transmitted via a Channel 3 communication channel, client device 102 may receive the anticipated message via email via application 120, text message via SMS agent 122, push notification via application 120, and the like. In some embodiments, the anticipated message may be received via SMS agent 122 from an interactive chatbot. The interactive chatbot may establish a persistent session to communicate customer specific information with client device 102. 
	detecting, by the computer system, a user selection of the selectable element (Karp: Para 0095 via In some embodiments, a chat session may be initiated with the customer via an email from organization computing system 106 to client device 102. For example, a user or customer may receive the anticipated message via an email that includes one or more predefined hyperlinks that are actionable by the user, as similarly described in U.S. patent application Ser. No. 15/987,157 filed May 23, 2018, titled “Method and System of Converting Email Message to AI Chat,” the entirety of the contents of which are expressly incorporated herein. Selection of one or more hyperlinks may initiate a dialogue with a virtual assistant via an SMS channel. In some embodiments, where the user or customer may not yet have consented to communicate with text or may not otherwise be enrolled or registered to communication with an assistant via an SMS channel, the email transmitted to user with the one or more hyperlinks included therein includes a request, consent or authorization to enable the organization to contact or interact with the user via text message. For example, the email transmitted to the user may include a statement that selecting one of the hyperlinks corresponds to the user implicitly granting organization computing system 106 authorization to contact user via text message).
	causing, by the computer system in response to the detecting of the user selection of the selectable element, a second communication channel that corresponds to the user-initiated intent to be utilized to communicate with the user, the second communication channel being different from the first communication 
	and terminating the communication utilizing the first communication channel (Monegan: Para 0047 via In an embodiment, the transitioning of the ongoing customer interaction to the second interaction channel is effected subsequent to the closing of the first interaction channel. More specifically, the apparatus 200 may be caused to delete the first interaction channel and then add the second interaction channel to the ongoing customer interaction. Such a transition is also referred to herein as a ‘Cold’ transition).
	Regarding Claim 16, the combination Karp/Monegan teaches the limitation of Claim 16 which states
	wherein the document comprises a frequently asked questions (FAQ) document (Karp: Para 0086 via For example, user may navigate one or more web pages associated with the user's account. In some embodiments, one or more activities may correspond to one or more of payment of an account, transferring of funds, navigation to a customer service chatbot, a search of previous transactions, a line of credit application, a loan application, a change of personal identification information, and the like). Furthermore, “a frequently asked questions (FAQ) document” is non-functional descriptive language and carries no patentable weight.
	Regarding Claim 20, the combination of Karp/Monegan/Boss teaches the limitation of Claim 20 which states
	wherein the first communication channel or the second communication channel comprises email, text message, a phone call, an IVR call, or a chat session. (Karp: Para 0089 via phone call [channel 1 communication]).
Claims 3-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2019/0379615 A1) in view of Monegan et al. (US 2016/0371703 A1) in view of Boss et al. (US 2020/0228452 A1) in view of Edakunni et al. (2017/0278010 A1) further in view of Gilbert (US 2017/0064083 A1).
	Regarding Claim 3, while Karp/Monegan/Boss teaches the limitations of Claim 1, they do not explicitly disclose the limitation of Claim 3 which states accessing a database; determining, from the database, that a first plurality of communication channels are associated with the determined predicted user intent.
	Edakunni though, with the teachings of Karp/Monegan/Boss, teaches of
	accessing a database; determining, from the database, that a first plurality of communication channels are associated with the determined predicted user intent (Edakunni: Para 0023, 0028 wherein temporal data of the user is accessed from a local database).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp/Monegan/Boss with the teachings of Edakunni in order to have accessing a database; determining, from the database, that a first plurality of communication channels are associated with the determined predicted user intent. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Karp/Monegan/Boss does not explicitly disclose the limitation of Claim 3 which states selecting the first communication 
	Gilbert though, with the teachings of Karp/Monegan/Boss/Edakunni, teaches the limitation of Claim 3 which states
	selecting the first communication channel from the first plurality of communication channels as corresponding to the determined predicted user intent based at least on a total weight score associated with the first communication channel (Gilbert: Para 0051-0052 via the predictive model utilized weighted variables and weightings assigned to customer specified preferred communication types).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp/Monegan/Boss/Edakunni with the teachings of Gilbert in order to have selecting the first communication channel from the first plurality of communication channels as corresponding to the determined predicted user intent based at least on a total weight score associated with the first communication channel. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Karp/Monegan/Boss/Edakunni/Gilbert teaches the limitation of Claim 4 which states
	wherein the first plurality of communication channels includes the first communication channel and the second communication channel, and wherein the 
	Regarding Claim 5, the combination of Karp/Monegan/Boss/Edakunni/Gilbert teaches the limitation of Claim 5 which states
	wherein the first plurality of communication channels includes the first communication channel and the second communication channel, and wherein the total weight score associated with the first communication channel is lower than a total weight score associated with the second communication channel, and wherein a cost associated with the second communication channel is higher than a cost associated with the first communication channel (Gilbert: Para 0052-0053, 0060 via weightings assigned to the communication types such as cost weightings).
	Regarding Claim 6, the combination of Karp/Monegan/Boss/Edakunni/Gilbert teaches the limitation of Claim 6 which states
	wherein the selecting the first communication channel from the first plurality of communication channel as corresponding to the determined predicted user intent is further based on an engagement score associated with the user (Boss: Para 0039-0040 via user satisfaction levels).
	Regarding Claim 10, it is analogous to Claim 3 and is rejected for the same reasons.
	Regarding Claim 11, it is analogous to Claim 4 and is rejected for the same reasons.

	wherein the first plurality of communication channels includes the first communication channel and the second communication channel, and wherein the total weight score associated with the first communication channel is lower than a total weight score associated with the second communication channel (Gilbert: Para 0052-0053,0060 via weightings assigned to the communication types such as cost weightings), wherein the total weight score associated with the first communication channel is within a threshold percentage of the total weight score associated with the second communication channel (Boss: Para 0021,0039 via communication channel engine utilizing predefined/preconfigured thresholds for communication channels), and wherein the cost associated with the second communication channel is higher than a cost associated with the first communication channel (Gilbert: Para 0052-0053,0060 via weightings assigned to the communication types such as cost weightings).
	Regarding Claim 13, it is analogous to Claim 6 and is rejected for the same reasons.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2019/0379615 A1) in view of Monegan et al. (US 2016/0371703 A1) in view of Edakunni et al. (2017/0278010 A1) further in view of Gilbert (US 2017/0064083 A1).
	Regarding Claim 17, while Karp/Monegan teaches the limitations of Claim 15, they do not explicitly disclose the limitations of Claim 17 which state wherein the 
	Edakunni though, with the teachings of Karp/Monegan, teaches of
	accessing, by the computer system, a database; determining, from the database, that a first plurality of communication channels are associated with the determined predicted user intent (Edakunni: Para 0023, 0028 wherein temporal data of the user is accessed from a local database).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp/Boss with the teachings of Edakunni in order to have accessing, by the computer system, a database; determining, from the database, that a first plurality of communication channels are associated with the determined predicted user intent. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Karp/Monegan does not explicitly disclose the limitation of Claim 3 which states selecting the first communication channel from the first plurality of communication channels as corresponding to the predicted user 
	Gilbert though, with the teachings of Karp/Monegan/Edakunni, teaches
	selecting the first communication channel from the first plurality of communication channels as corresponding to the determined predicted user intent based at least on a total weight score associated with the first communication channel (Gilbert: Para 0051-0052 via the predictive model utilized weighted variables and weightings assigned to customer specified preferred communication types).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp/Boss/Edakunni with the teachings of Gilbert in order to have selecting the first communication channel from the first plurality of communication channels as corresponding to the predicted user intent based at least on a total weight score associated with the first communication channel. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 18, the combination of Karp/Monegan/Edakunni/Gilbert teaches the limitation of Claim 18 which states
	wherein the first plurality of communication channels includes the first communication channel and the second communication channel, and wherein the total weight score associated with the first communication channel is higher than a total weight score associated with the second communication channel (Gilbert: Para 
	Regarding Claim 19, the combination of Karp/Monegan/Edakunni/Gilbert teaches the limitation of Claim 19 which states
	wherein the first plurality of communication channels includes the first communication channel and the second communication channel, and wherein the total weight score associated with the first communication channel is lower than a total weight score associated with the second communication channel, and wherein a cost associated with the second communication channel is higher than a cost associated with the first communication channel (Gilbert: Para 0052-0053, 0060 via weightings assigned to the communication types such as cost weightings).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    274
    937
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623